 1   Richard A. Whitaker
     LAW OFFICES OF RICHARD A. WHITAKER
 2
     2050 Peabody Road, Suite 300
 3   Vacaville, CA 95687
     CA Bar No. 58618
 4   Telephone: (707) 427-2237
     teamraw2000@yahoo.com
 5

 6                               UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA
 8   JOSE M. ARANA,                                    Case No.: 2:18-CV-02239-AC
 9
                   Plaintiff,
10                                    STIPULATION FOR EXTENSION OF TIME
     vs.
11                                    TO FILE PLAINTIFF'S MOTION FOR
     NANCY BERRYHILL, COMMISSIONER OF SUMMARY JUDGMENT AND/OR
12
     SOCIAL SECURITY ADMINISTRATION,  REMAND AND PROPOSED ORDER
13
                   Defendant
14

15          The parties, through counsel, stipulate to a 60-day extension of time in which Plaintiff
16
     may file his Motion for Summary Judgment and/or Remand of the Commissioner's Final
17
     Decision to April 10, 2019. Defendant's counsel has agreed to a 60-day extension. All
18

19
     remaining deadlines will be extended accordingly.

20

21                                                       Respectfully submitted,
22

23                 Dated: January 16, 2019               /s/Richard A. Whitaker
                                                         Richard A. Whitaker
24                                                       Attorney for Plaintiff
25

26                 Dated: January 16, 2019               MCGREGOR SCOTT
                                                         United States Attorney
27

28
 1                                DEBORAH LEE STACHEL
                                  Regional Chief Counsel, Region IX
 2

 3
                                  SHARON LAHEY
 4                                Special Assistant, U.S. Attorney
 5

 6

 7                        ORDER
 8
     Dated: January 22, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
